Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
The following Office action in response to communications received July 25, 2022. Claims 1 and 11 have been amended. Therefore, claims 1-2, 4, 6-12, 14 and 16-20 are pending and addressed below.
Applicant’s amendments to the claims are not sufficient to overcome the rejections set forth in the previous office action dated April 25, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6-12, 14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, there is no teaching in the specification of “updating or retraining” wherein the amended limitations claim, “update, successively, the training data with the input to the machine-learning model and the output of the machine-learning model associated with each successive determination of the nutritional recommendation; retrain, successively, the machine-learning model with the successively updated training data.” Appropriate clarification and correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 6-12, 14 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1 and 11 are directed to methods and systems for nutritional recommendation using analysis of immune impacts. The claim(s) recite(s) receiving, a test result detecting an effect of at least an aliment on at least a biomarker; receiving a first training set, wherein the first training set correlates biomarker levels to immune system function; generating, an immune system impact of the at least an aliment, wherein the model inputs the effect on the at least a biomarker from the test result and outputs the immune system impact of the at least an aliment; generating, a clustering model, wherein generating the clustering model further comprises: receiving a second training set, wherein the second set correlates physiological stimuli and biomarker impacts; generating, a cluster of physiological stimuli as a function of the clustering model and the effect on the at least a biomarker from the test result; generating, the at least an aliment as a function of the clustering model, wherein the clustering model inputs the cluster of physiological stimuli and outputs the at least an aliment which is a cluster representative; generating, a nutritional recommendation as a function of the at least an aliment and the immune system impact of the at least an aliment; and providing, the nutritional recommendation to a user, wherein generating the clustering model further comprises selecting the second training set, and wherein the second training set is selected by: receiving at least an element of user data describing the user; identifying a plurality of human subjects matching the at least an element of user data; selecting the second training set from data representing biomarker impacts on the plurality of human subjects; and determine, successively, the nutritional recommendation to a user; and update, successively, the training data with the input and the output associated with each successive determination of the nutritional recommendation; retrain, with the successively updated training data.
The limitations of “receiving, a test result detecting an effect of at least an aliment on at least a biomarker; receiving a first training set, wherein the first training set correlates biomarker levels to immune system function; generating, an immune system impact of the at least an aliment, wherein the model inputs the effect on the at least a biomarker from the test result and outputs the immune system impact of the at least an aliment; generating, a clustering model, wherein generating the clustering model further comprises: receiving a second training set, wherein the second set correlates physiological stimuli and biomarker impacts; generating, a cluster of physiological stimuli as a function of the clustering model and the effect on the at least a biomarker from the test result; generating, the at least an aliment as a function of the clustering model, wherein the clustering model inputs the cluster of physiological stimuli and outputs the at least an aliment which is a cluster representative; generating, a nutritional recommendation as a function of the at least an aliment and the immune system impact of the at least an aliment; and providing, the nutritional recommendation to a user, wherein generating the clustering model further comprises selecting the second training set, and wherein the second training set is selected by: receiving at least an element of user data describing the user; identifying a plurality of human subjects matching the at least an element of user data; and selecting the second training set from data representing biomarker impacts on the plurality of human subjects; and determine, successively, the nutritional recommendation to a user; and update, successively, the training data with the input and the output associated with each successive determination of the nutritional recommendation; retrain, with the successively updated training data,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance a “Certain Methods Of Organizing Human Activity” concepts performed by managing personal behavior, relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer components. That is, other than reciting “computer system/communication device,” nothing in the claim element precludes the step from practically being concepts performed by managing personal behavior, relationships or interactions between people. For example, but for the “computer device” language, “receiving” in the context of this claim encompasses the user manually retrieving patient test results. Similarly, the providing, the nutritional recommendation to a user, under its broadest reasonable interpretation, covers concepts performed by managing personal behavior, relationships or interactions between people, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers concepts performed by managing personal behavior, relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “computing device (AI) and machine learning, ” to perform all of the “receiving, a test result detecting an effect of at least an aliment on at least a biomarker; receiving a first training set, wherein the first training set correlates biomarker levels to immune system function; generating, an immune system impact of the at least an aliment, wherein the model inputs the effect on the at least a biomarker from the test result and outputs the immune system impact of the at least an aliment; generating, a clustering model, wherein generating the clustering model further comprises: receiving a second training set, wherein the second set correlates physiological stimuli and biomarker impacts; generating, a cluster of physiological stimuli as a function of the clustering model and the effect on the at least a biomarker from the test result; generating, the at least an aliment as a function of the clustering model, wherein the clustering model inputs the cluster of physiological stimuli and outputs the at least an aliment which is a cluster representative; generating, a nutritional recommendation as a function of the at least an aliment and the immune system impact of the at least an aliment; and providing, the nutritional recommendation to a user, wherein generating the clustering model further comprises selecting the second training set, and wherein the second training set is selected by: receiving at least an element of user data describing the user; identifying a plurality of human subjects matching the at least an element of user data; and selecting the second training set from data representing biomarker impacts on the plurality of human subjects; and determine, successively, the nutritional recommendation to a user; and update, successively, the training data with the input and the output associated with each successive determination of the nutritional recommendation; retrain, with the successively updated training data” steps. The “computing device (AI) and machine learning” is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer-executable instructions for implementing the specified logical function(s)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 1 has additional limitations (i.e., computing device (AI) and machine learning). Claim 11 has additional limitations (i.e., computing device (AI) and machine learning). Looking to the specification, these components are described at a high level of generality (¶ 8; Computing device 104 may include any computing device 104 as described in this disclosure, including without limitation a microcontroller, microprocessor, digital signal processor (DSP) and/or system on a chip (SoC) as described in this disclosure. Computing device 104 may include, be included in, and/or communicate with a mobile device such as a mobile telephone or smartphone. Computing device 104 may include a single computing device 104 operating independently, or may include two or more computing device 104 operating in concert, in parallel, sequentially or the like; two or more computing device 104s may be included together in a single computing device 104 or in two or more computing device 104s. Computing device 104 may interface or communicate with one or more additional devices as described below in further detail via a network interface device). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
Dependent claims 2, 4, 6-10, 12, 14 and 16-20 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods Of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1-2, 4, 6-12, 14 and 16-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments filed July 25, 2022 have been fully considered but they are not persuasive. In the remarks applicant argues:
(1) The Examiner has failed to explicitly state which specific parts of the claim recites the abstract idea and merely cites the claim language verbatim. Similarly, the Examiner has failed to explicitly state how the aforementioned limitation falls within the “Mental Process” grouping. 
In response to argument (1), Examiner respectfully disagrees. As stated in previous Office Action, the abstract idea is based on methods and systems for nutritional recommendation using analysis of immune impacts. Examiner is unclear how the abstract idea cited is the claim language verbatim, however it is still the abstract idea. Examiner then proceeds to cite recites, excluding the additional elements which are disclose later in rejection. The rejection with amendments now recite “receiving, a test result detecting an effect of at least an aliment on at least a biomarker; receiving a first training set, wherein the first training set correlates biomarker levels to immune system function; generating, an immune system impact of the at least an aliment, wherein the model inputs the effect on the at least a biomarker from the test result and outputs the immune system impact of the at least an aliment; generating, a clustering model, wherein generating the clustering model further comprises: receiving a second training set, wherein the second set correlates physiological stimuli and biomarker impacts; generating, a cluster of physiological stimuli as a function of the clustering model and the effect on the at least a biomarker from the test result; generating, the at least an aliment as a function of the clustering model, wherein the clustering model inputs the cluster of physiological stimuli and outputs the at least an aliment which is a cluster representative; generating, a nutritional recommendation as a function of the at least an aliment and the immune system impact of the at least an aliment; and providing, the nutritional recommendation to a user, wherein generating the clustering model further comprises selecting the second training set, and wherein the second training set is selected by: receiving at least an element of user data describing the user; identifying a plurality of human subjects matching the at least an element of user data; selecting the second training set from data representing biomarker impacts on the plurality of human subjects; and determine, successively, the nutritional recommendation to a user; and update, successively, the training data with the input and the output associated with each successive determination of the nutritional recommendation; retrain, with the successively updated training data.”
As stated in Office Action dated 12/15/2021, the claims lack limitations that are indicative of an inventive concept (aka “significantly more”). The claimed limitations must include one or more of an improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo; and/or adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d). 
The combination of elements do not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
The claimed techniques that are inherently associated with and dependent on artificial intelligence, machine learning, or neural networks are simply ways to make the analysis more efficient by using at least artificial intelligence (e.g. computer) to do what they are made to do with no technological improvement.
To conclude, another consideration when determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101  analysis that turns on "the draftsman’s art").

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pub. No.: US 20160091499 A1 to Sterling et al.; detection of one or more biomarkers, methods, devices, reagents, systems, and kits used to assess an individual for the prediction of risk of developing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.B.W/             Examiner, Art Unit 3626   


/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626